DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 15 September 2021 and 12 April 2022 and reviewed by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: the recited limitation “included angle included angle” in line 13 appears to be a typographical error and should be “included angle”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner notes that the claims appear to be a translation from a foreign application and are replete with indefinite language. While the examiner has pointed to some of the instances/examples of indefiniteness below, applicant is advised to review the claims for compliance with the US practice.

In claim 1 line 6, the recited limitation “the respective roads” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 9, the recited limitation “the actual height of the reference road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 2 lines 4-5, the limitation(s) “performing a traversal of the projecting intersection points along the length direction of roads” is indefinite. It is unclear to the examiner how the performing a traversal is made or what performing a traversal is. Further, the recited limitation “the length direction of roads” in line 5 is indefinite. There is insufficient antecedent basis for this limitation in the claim and also it is not clear if roads in this limitation is referring to the target road and other roads or the set of associated roads or are different roads. Further in line 6, the recited limitation (terrain data of roads” is indefinite. It is unclear to the examiner if roads in this limitation is referring to the target road and other roads or the set of associated roads or are different roads.
In claim 3 line 4, the recited limitation(s) “the length direction of roads, using the terrain data of roads” and “the terrain data of roads” in lines 7-8 is/are indefinite. It is not clear to the examiner if roads in this limitation is referring to the target road and other roads or the set of associated roads or are different roads. Further in line 8, the recited limitation “wherein each road includes at least one link”. It is not clear to the examiner to what each road is being referred to. Further in line 10, the recited limitation “the links” is indefinite. It is unclear to the examiner if this is referring to the other links or a different limitation. Further in lines 13-14, the recited limitation(s) “the starting point and the terminal point of the link” is/are indefinite. There is insufficient antecedent basis for these limitations in the claim. 
In claim 4 line 4, the recited limitation “the roads on each level” is indefinite. It is unclear to the examiner if this is referring to the respective roads recited previously or different roads. Further in line 8, the recited limitation “the condition of the ground surface” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 5 line 5, the recited limitation “marking the road as a subsidence road” is indefinite. It is unclear to the examiner which road is being marked, is it the road in which its actual height at both sides of a projecting intersection point is greater than that at the projecting intersection point, during successively analyzing the changes of the actual heights of the roads on each level or a different road. Further in line 9, the recited limitation “the difference between the actual heights of the subsidence road and the reference road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 6 line 5, the recited limitation “the respective length directions and heights directions” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 10 and 12, the recited limitation “the actual height of each road” is indefinite. It is unclear to the examiner if this is referring to each road in the set of associated roads or are different roads. Further in line 13, the recited limitation “the condition for denoising” is indefinite. First there is insufficient antecedent basis for this limitation in the claim, secondly it is not clear what the condition for denoising is in the claim. 
In claim 7 line 7, the limitation(s) “the road” is indefinite. It is unclear to the examiner what road is being referred to.  
In claim 8 line 6, the recited limitation “the road surface” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 9 line 10, the recited limitation “the initial shape” is indefinite. It is unclear to the examiner if this is referring to the initial shape of the pedestrian passage or a different initial shape. 
In claim 10 line 5, the recited limitation “a target connection point” is indefinite. It is unclear to the examiner if this is referring to the target connection point recited previously or a different target connection point. Further in line 11, the recited limitation “the distance between the target boundary line…” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in lines 16-17, the recited limitation(s) “the actual heights of the diverging road and the two-dimensional target point” is/are indefinite. There is insufficient antecedent basis for this/these limitation(s) in the claim.
In claim 11 line10, the recited limitation “the respective roads” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 11, the recited limitation “the actual height of the reference road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 12 lines 4-5, the limitation(s) “performing a traversal of the projecting intersection points along the length direction of roads” is indefinite. It is unclear to the examiner how the performing a traversal is made or what performing a traversal is. Further, the recited limitation “the length direction of roads” in line 5 is indefinite. There is insufficient antecedent basis for this limitation in the claim and also it is not clear if roads in this limitation is referring to the target road and other roads or the set of associated roads or are different roads. Further in line 6, the recited limitation (terrain data of roads” is indefinite. It is unclear to the examiner if roads in this limitation is referring to the target road and other roads or the set of associated roads or are different roads.
In claim 13 lines 4-5, the recited limitation(s) “using the terrain data of roads” and “the terrain data of roads” in lines 7-8 is/are indefinite. It is not clear to the examiner if roads in this limitation is referring to the target road and other roads or the set of associated roads or are different roads. Further in line 5, the recited limitation “wherein each road includes at least one link”. It is not clear to the examiner to what each road is being referred to. Further in line 7, the recited limitation “the links” is indefinite. It is unclear to the examiner if this is referring to the other links or a different limitation. Further in lines 10-11, the recited limitation(s) “the starting point and the terminal point of the link” is/are indefinite. There is insufficient antecedent basis for these limitations in the claim. 
In claim 14 line 3, the recited limitation “the roads on each level” is indefinite. It is unclear to the examiner if this is referring to the respective roads recited previously or different roads. Further in line 7, the recited limitation “the condition of the ground surface” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 15 line 6, the recited limitation “marking the road as a subsidence road” is indefinite. It is unclear to the examiner which road is being marked, is it the road in which its actual height at both sides of a projecting intersection point is greater than that at the projecting intersection point, during successively analyzing the changes of the actual heights of the roads on each level or a different road. Further in lines 11-12, the recited limitation “the difference between the actual heights of the subsidence road and the reference road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 16 line 5, the recited limitation “the respective length directions and heights directions” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 11 and 13, the recited limitation “the actual height of each road” is indefinite. It is unclear to the examiner if this is referring to each road in the set of associated roads or are different roads. Further in lines 14-15, the recited limitation “the condition for denoising” is indefinite. First there is insufficient antecedent basis for this limitation in the claim, secondly it is not clear what the condition for denoising is in the claim. 
In claim 17 line 5, the limitation(s) “the road” is indefinite. It is unclear to the examiner what road is being referred to.  
In claim 18 line 7, the recited limitation “the road surface” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 19 line 9, the recited limitation “the initial shape” is indefinite. It is unclear to the examiner if this is referring to the initial shape of the pedestrian passage or a different initial shape. 
In claim 20 line 3, the recited limitation “a three-dimensional road network map” is indefinite. It is unclear to the examiner if this is referring to drawing the three-dimensional road network map recited previously or a different three-dimensional road network map. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 11 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1 and 11 recite determining a set of associated roads with a covering relationship; determining a reference road on a ground surface in the set of associated roads, according to actual heights of the respective roads in the set of associated roads. That is, other than reciting “the device, processor and memory” in claim 11 nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, the claim(s) limitations encompass a person looking at roads and road data (covering relationship, heights of roads, etc.) could determine a set of associate roads with a covering relationship and determining a reference road on a ground surface according to heights of the respective roads. The mere nominal recitation of “the device, processor and memory” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitation of wherein the covering relationship is used to represent that there exists a projecting intersection point of roads in the set of associated roads, on a two-dimensional road network map is recited at a high level of generality as data description (that is describing/defining what covering relationship). Furthermore, the additional limitation of drawing the roads in the set of associated roads on the three-dimensional road network map, according to the reference road and differences between the actual height of the reference road and the actual heights of other roads in the set of associated roads is recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Moreover, The recited limitation “the device, processor and memory” are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the drawing was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these step is performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-10 and 12-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, 11-12, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (CN110689598A). 
NOTE: See machine translation of CN110689598A uploaded for mapping of claims. 
With respect to claim 1, Xiang discloses a method for drawing a three-dimensional road network map (see at least [0004] and [0006]), comprising: determining a set of associated roads with a covering relationship (see at least [0007-0008] and [0014-0015]); wherein the covering relationship is used to represent that there exists a projecting intersection point of roads in the set of associated roads, on a two-dimensional road network map (see at least [0007-0008], [0014-0015], and [0062-0068]); determining a reference road on a ground surface in the set of associated roads, according to actual heights of the respective roads in the set of associated roads (see at least [0014-0015], [0062-0068]); and drawing the roads in the set of associated roads on the three-dimensional road network map, according to the reference road and differences between the actual height of the reference road and the actual heights of other roads in the set of associated roads (see at least [0009-0010], [0062-0068], and [0090-0091]).
With respect to claim 2, Xiang discloses wherein the determining the set of associated roads with the covering relationship, comprises: determining at least one projecting intersection point between any target road in a preset overpass area and other roads in the preset overpass area, by performing a traversal of the projecting intersection points along the length direction of roads, using terrain data of roads (see at least [0062-0068], [0072], and [0075-0077]); and determining at least one set of associated roads with the covering relationship included in the preset overpass area, according to the determined projecting intersection point (see at least [0062-0068], [0072], and [0075-0077]). 
With respect to claim 4, Xiang discloses wherein the determining the reference road on the ground surface in the set of associated roads, according to the actual heights of the respective roads in the set of associated roads, comprises: successively analyzing changes of the actual heights of the roads on each level, according to a from-bottom-to-top hierarchical relationship between the roads in the set of associated roads (see at least [0014], [0064], and [0072]); and determining a predetermined road, whose regularity of the change of the actual height complies with the condition of the ground surface, as the reference road (see at least [0014], [0064], and [0072]).
With respect to claim 8, Xiang discloses wherein the method further comprises: in a case that there exists a diverging road with a height difference between the diverging road and the ground surface not being zero, and connected to a pedestrian passage, adjusting a historical connection point between the diverging road and the pedestrian passage on the two-dimensional road network map, according to a projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map, and determining a target connection point between the diverging road and the pedestrian passage on the three-dimensional road network map (see at least [0007], [0046], and [0062-0065], Xiang teaches intersecting or overlapping different roads, thus implying that a pedestrian passage could be one of the roads.); and drawing the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface (see at least [0007], [0046], [0062-0065], and [0090-0091]).
With respect to claims 11, 12, 14, and 18, they are claims drawn to a device comprising a processor and memory that recite substantially the same limitations as the respective method claims 1, 2, 4, and 8. As such, claims 11, 12, 14, and 18, and 18 are rejected for substantially the same reasons given for the respective method claims 1, 2, 4, and 8 and are incorporated herein.
With respect to claim 20, it is draw drawn to a non-transitory computer-readable storage medium that recite substantially the same limitations as the respective method claim 1. As such, claim 20 is rejected for substantially the same reasons given for the respective method claim 1 and is incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN110689598A) in view of SCHPOK et al (US 20140362082 A1).
With respect to claim 3, Xiang do not specifically teach wherein the determining at least one projecting intersection point between any target road in the preset overpass area and other roads in the preset overpass area, by performing the traversal of the projecting intersection points along the length direction of roads, using the terrain data of roads, comprises: determining a basic projecting intersection point between any target link in the preset overpass area and other links in the preset overpass area by using the terrain data of roads; wherein each road includes at least one link; according to connection relationships between end points of the target link and the links, determining current candidate links in the preset overpass area which are at a preset distance away from the end points of the target link and determining candidate projecting intersection points between the current candidate links and the other links in the preset overpass area; wherein the end points include the starting point and the terminal point of the link; in response to an ending condition which is set for executing a loop not being reached, repeatedly performing determination of a new candidate link and determination of a new candidate projecting intersection point, based on the current candidate link; correspondingly, the determining at least one set of associated roads with the covering relationship included in the preset overpass area, according to the determined one projecting intersection point, comprises: determining at least one set of associated links with a covering relationship included in the preset overpass area, according to the determined basic projecting intersection point and the determined candidate projecting intersection points.
SCHPOK teaches wherein the determining at least one projecting intersection point between any target road in the preset overpass area and other roads in the preset overpass area, by performing the traversal of the projecting intersection points along the length direction of roads, using the terrain data of roads, comprises: determining a basic projecting intersection point between any target link in the preset overpass area and other links in the preset overpass area by using the terrain data of roads (see at least [0026-0028], [0030-0037], and [0040-0043]); wherein each road includes at least one link (see at least [0026-0028], [0030-0037], and [0040-0043]); according to connection relationships between end points of the target link and the links, determining current candidate links in the preset overpass area which are at a preset distance away from the end points of the target link and determining candidate projecting intersection points between the current candidate links and the other links in the preset overpass area (see at least [0026-0037], and [0040-0043]); wherein the end points include the starting point and the terminal point of the link (see at least [0028]); in response to an ending condition which is set for executing a loop not being reached, repeatedly performing determination of a new candidate link and determination of a new candidate projecting intersection point, based on the current candidate link (see at least [0026-0028], [0030-0037], and [0040-0043]); correspondingly, the determining at least one set of associated roads with the covering relationship included in the preset overpass area, according to the determined one projecting intersection point, comprises: determining at least one set of associated links with a covering relationship included in the preset overpass area, according to the determined basic projecting intersection point and the determined candidate projecting intersection points (see at least [0026-0037], and [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of SCHPOK wherein the determining at least one projecting intersection point between any target road in the preset overpass area and other roads in the preset overpass area, by performing the traversal of the projecting intersection points along the length direction of roads, using the terrain data of roads, comprises: determining a basic projecting intersection point between any target link in the preset overpass area and other links in the preset overpass area by using the terrain data of roads; wherein each road includes at least one link; according to connection relationships between end points of the target link and the links, determining current candidate links in the preset overpass area which are at a preset distance away from the end points of the target link and determining candidate projecting intersection points between the current candidate links and the other links in the preset overpass area; wherein the end points include the starting point and the terminal point of the link; in response to an ending condition which is set for executing a loop not being reached, repeatedly performing determination of a new candidate link and determination of a new candidate projecting intersection point, based on the current candidate link; correspondingly, the determining at least one set of associated roads with the covering relationship included in the preset overpass area, according to the determined one projecting intersection point, comprises: determining at least one set of associated links with a covering relationship included in the preset overpass area, according to the determined basic projecting intersection point and the determined candidate projecting intersection points. As both inventions are directed to improving 3D drawing or modeling of overpass areas. This would be done to further improve realistic generation of 3D models of roadway overpass structures thus increasing user’s convenience (see SCHPOK para 0012]).
With respect to claim 13, it is drawn to a device comprising a processor and memory that recite substantially the same limitations as the respective method claim 3. As such, claims 13 is rejected for substantially the same reasons given for the respective method claim 3 and is incorporated herein.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN110689598A) in view of Pirwani (US 20130328863 A1).
With respect to claim 5, Xiang do not specifically teach wherein the method further comprises: in a case that there exists such a road that its actual height at both sides of a projecting intersection point is greater than that at the projecting intersection point, during successively analyzing the changes of the actual heights of the roads on each level, marking the road as a subsidence road; correspondingly, after the determining the predetermined road, whose regularity of the change of the actual height complies with the condition of the ground surface, as the reference road, the method further comprises: setting the difference between the actual heights of the subsidence road and the reference road as a negative value.
Pirwani teaches wherein the method further comprises: in a case that there exists such a road that its actual height at both sides of a projecting intersection point is greater than that at the projecting intersection point, during successively analyzing the changes of the actual heights of the roads on each level, marking the road as a subsidence road (see at least [0006-0008], [0022-0023], [0030-0036], and [0066-0073]); correspondingly, after the determining the predetermined road, whose regularity of the change of the actual height complies with the condition of the ground surface, as the reference road, the method further comprises: setting the difference between the actual heights of the subsidence road and the reference road as a negative value (see at least [0030-0036], [0054], and [0066-0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of SCHPOK wherein the method further comprises: in a case that there exists such a road that its actual height at both sides of a projecting intersection point is greater than that at the projecting intersection point, during successively analyzing the changes of the actual heights of the roads on each level, marking the road as a subsidence road; correspondingly, after the determining the predetermined road, whose regularity of the change of the actual height complies with the condition of the ground surface, as the reference road, the method further comprises: setting the difference between the actual heights of the subsidence road and the reference road as a negative value. As both inventions are directed to improving 3D drawing or modeling of using 2D geometry. This would be done to provide a plausible three-dimensional road map thus improving the display of the view in navigations (see Pirwani para 0004-0005]). 
With respect to claim 15, it is drawn to a device comprising a processor and memory that recite substantially the same limitations as the respective method claim 5. As such, claims 15 is rejected for substantially the same reasons given for the respective method claim 5 and is incorporated herein.

Claim(s) 6-7, 9-10, 16-17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN110689598A) in view of Nakamura (JP2006349872A).
NOTE: See machine translation of JP2006349872A uploaded for mapping of claims. 
With respect to claim 6, Xiang do not specifically teach wherein prior to the determining the reference road on the ground surface in the set of associated roads, according to the actual heights of the respective roads in the set of associated roads, the method further comprises: expressing the actual heights of the roads in the set of associated roads in the form of two-dimensional coordinate points with the respective length directions and height directions of the roads as their two-dimensional coordinate directions; performing a fitting processing to obtain a corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing a denoising processing on the actual height of each road with its fitting function; and recalculating the actual height of each road with a target fitting function obtained when a result of the denoising processing complies with the condition for denoising.
Nakamura teaches wherein prior to the determining the reference road on the ground surface in the set of associated roads, according to the actual heights of the respective roads in the set of associated roads, the method further comprises: expressing the actual heights of the roads in the set of associated roads in the form of two-dimensional coordinate points with the respective length directions and height directions of the roads as their two-dimensional coordinate directions (see at least [0004-0005], [0008-0013], [0028-0030], [0035-0038], and [0120-0123]); performing a fitting processing to obtain a corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads (see at least [0035-0036], [0049-0050], and [0187-0188]), and performing a denoising processing on the actual height of each road with its fitting function (see at least [0014-0015], [0018-0020], [0029-0033], and [0079-0082]); and recalculating the actual height of each road with a target fitting function obtained when a result of the denoising processing complies with the condition for denoising (see at least [0014-0015], [0018-0020], [0029-0033], and [0079-0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Nakamura wherein prior to the determining the reference road on the ground surface in the set of associated roads, according to the actual heights of the respective roads in the set of associated roads, the method further comprises: expressing the actual heights of the roads in the set of associated roads in the form of two-dimensional coordinate points with the respective length directions and height directions of the roads as their two-dimensional coordinate directions; performing a fitting processing to obtain a corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing a denoising processing on the actual height of each road with its fitting function; and recalculating the actual height of each road with a target fitting function obtained when a result of the denoising processing complies with the condition for denoising. This would be done to further improve creation of three-dimensional map from two-dimensional map information so that car navigation is converted to a three-dimensional map which is more convenient for drivers (Nakamura para 0002 and 0025). 
With respect to claim 7, Xiang do not specifically teach wherein the performing the fitting processing to obtain the corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing the denoising processing on the actual height of each road with its fitting function, comprises: performing a piecewise linear fitting processing on each of the roads in the set of associated roads to obtain a corresponding piecewise fitting function, by using the two- dimensional coordinate points of the road, and performing a piecewise denoising processing on the actual height of each road with its piecewise fitting function; correspondingly, after the recalculating the actual height of each road, the method further comprises: performing a smoothing processing on the recalculated actual heights of segments of each of the roads at a splicing area, by using a smoothing processing algorithm of a preset curve.
Nakamura teaches wherein the performing the fitting processing to obtain the corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing the denoising processing on the actual height of each road with its fitting function, comprises: performing a piecewise linear fitting processing on each of the roads in the set of associated roads to obtain a corresponding piecewise fitting function, by using the two- dimensional coordinate points of the road (see at least [0018-0020], [0027-0033], [0208], [0276-0277], and [0387]), and performing a piecewise denoising processing on the actual height of each road with its piecewise fitting function (see at least [0018-0020], [0027-0033], [0208], [0276-0277], and [0387]), correspondingly, after the recalculating the actual height of each road, the method further comprises: performing a smoothing processing on the recalculated actual heights of segments of each of the roads at a splicing area, by using a smoothing processing algorithm of a preset curve (see at least [0273], [0277], [0287-0288], [0387-0388], and [0402-0405]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Nakamura wherein the performing the fitting processing to obtain the corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing the denoising processing on the actual height of each road with its fitting function, comprises: performing a piecewise linear fitting processing on each of the roads in the set of associated roads to obtain a corresponding piecewise fitting function, by using the two- dimensional coordinate points of the road, and performing a piecewise denoising processing on the actual height of each road with its piecewise fitting function; correspondingly, after the recalculating the actual height of each road, the method further comprises: performing a smoothing processing on the recalculated actual heights of segments of each of the roads at a splicing area, by using a smoothing processing algorithm of a preset curve. This would be done to further improve creation of three-dimensional map from two-dimensional map information so that car navigation is converted to a three-dimensional map which is more convenient for drivers (Nakamura para 0002 and 0025). 
With respect to claim 9, Xiang teaches drawing a target pedestrian passage on the three-dimensional road network map (see at least [0009-0010], [0062-0068], and [0090-0091]).
However, Xiang do not specifically teach wherein the drawing the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface, comprises: determining an initial shape of the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface; determining a first control point based on the target connection point, and determining a second control point based on a ground intersection point of the pedestrian passage and the ground surface; and performing a smoothing processing on the initial shape by using the target connection point, the first control point, the ground intersection point and the second control point.
Nakamura teaches wherein the drawing the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface, comprises: determining an initial shape of the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface (see at least [0115], [0287-0288], and [0438-0440]); determining a first control point based on the target connection point, and determining a second control point based on a ground intersection point of the pedestrian passage and the ground surface (see at least [0437-0440]); and performing a smoothing processing on the initial shape by using the target connection point, the first control point, the ground intersection point and the second control point (see at least [0437-0440]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Nakamura wherein the drawing the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface, comprises: determining an initial shape of the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface; determining a first control point based on the target connection point, and determining a second control point based on a ground intersection point of the pedestrian passage and the ground surface; and performing a smoothing processing on the initial shape by using the target connection point, the first control point, the ground intersection point and the second control point. This would be done to further improve creation of three-dimensional map from two-dimensional map information so that car navigation is converted to a three-dimensional map which is more convenient for drivers (Nakamura para 0002 and 0025). 
With respect to claim 10, Xiang do not specifically teach wherein the adjusting the historical connection point between the diverging road and the pedestrian passage on the two-dimensional road network map, according to the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map, and determining a target connection point between the diverging road and the pedestrian passage on the three-dimensional road network map, comprises: determining a target boundary line of the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map; wherein the target boundary line of the projection connects with the pedestrian passage; determining a two-dimensional target point, according to the distance between the target boundary line of the projection and the historical connection point and an included angle included angle between the diverging road and the pedestrian passage on the two-dimensional road network map; and determining a target connection point on the three-dimensional road network map formed by the diverging road and the pedestrian passage, according to the actual heights of the diverging road and the two-dimensional target point.
Nakamura teaches wherein the adjusting the historical connection point between the diverging road and the pedestrian passage on the two-dimensional road network map, according to the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map, and determining a target connection point between the diverging road and the pedestrian passage on the three-dimensional road network map, comprises: determining a target boundary line of the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map (see at least [0007], [0347], [0353-0354], [0361], [0363], and [0433]); wherein the target boundary line of the projection connects with the pedestrian passage (see at least [0007], [0180], [0347], [0353-0354], [0361], [0363], and [0433]); determining a two-dimensional target point, according to the distance between the target boundary line of the projection and the historical connection point and an included angle included angle between the diverging road and the pedestrian passage on the two-dimensional road network map (see at least [0007], [0180], [0347], [0353-0354], [0361], [0363], [0399-0400], and [0433]); and determining a target connection point on the three-dimensional road network map formed by the diverging road and the pedestrian passage, according to the actual heights of the diverging road and the two-dimensional target point (see at least [0007], [0347], [0353-0354], [0361], [0363], [0399-0400], and [0433]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Nakamura wherein the adjusting the historical connection point between the diverging road and the pedestrian passage on the two-dimensional road network map, according to the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map, and determining a target connection point between the diverging road and the pedestrian passage on the three-dimensional road network map, comprises: determining a target boundary line of the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map; wherein the target boundary line of the projection connects with the pedestrian passage; determining a two-dimensional target point, according to the distance between the target boundary line of the projection and the historical connection point and an included angle included angle between the diverging road and the pedestrian passage on the two-dimensional road network map; and determining a target connection point on the three-dimensional road network map formed by the diverging road and the pedestrian passage, according to the actual heights of the diverging road and the two-dimensional target point. This would be done to further improve creation of three-dimensional map from two-dimensional map information so that car navigation is converted to a three-dimensional map which is more convenient for drivers (Nakamura para 0002 and 0025). 
With respect to claims 16, 17, and 19, they are claims drawn to a device comprising a processor and memory that recite substantially the same limitations as the respective method claims 6, 7, and 9. As such, claims 16, 17, and 19 are rejected for substantially the same reasons given for the respective method claims 6, 7, and 9 and are incorporated herein.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667         

/RACHID BENDIDI/Primary Examiner, Art Unit 3667